Case 2:20-cv-01682-SDW-LDW Document 33 Filed 10/21/20 Page 1 of 11 PageID: 1074




NOT FOR PUBLICATION


                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW JERSEY



     YASMINE COELLO,

                               Plaintiff,                            Civil Action No: 20-1682 (SDW)(LDW)

     v.                                                              OPINION
     LOUIS M.J. DILEO, et al.,

                               Defendants.
                                                                     October 21, 2020



 WIGENTON, District Judge.

            Before this Court are Defendants City of Linden (“City”), Nicholas P. Scutari, Richard J.

 Gerbounka 1, and Louis M.J. DiLeo’s, (collectively “City Defendants”), and Defendants Kathleen

 Estabrooks and Kathleen Estabrooks, P.C.’s Motions to Dismiss 2 Plaintiff Yasmine Coello’s

 (“Plaintiff” or “Coello”) First Amended Complaint (“FAC”) pursuant to Federal Rule of Civil

 Procedure (“Rule”) 12(b)(6). Jurisdiction is proper pursuant to 28 U.S.C. § 1331 and § 1367(a).

 Venue is proper pursuant to 28 U.S.C. § 1391. This opinion is issued without oral argument

 pursuant to Rule 78. For the reasons stated herein, the motions are GRANTED in part and

 DENIED in part.


 1
     At all relevant times, Gerbounka was the Mayor of the City of Linden. (D.E. 1 ¶¶ 5-6.)
 2
   Plaintiff has also named John Doe(s) 1-10, and ABC Entities 1-10 as defendants. Although courts may “allow
 claims based upon ‘fictitious’ defendants because they may be found and named later through the discovery
 process,” K.J. ex rel. Lowry v. Div. of Youth & Family Servs., 363 F. Supp. 2d 728, 740 (D.N.J. 2005) (citing Alston
 v. Parker, 363 F.3d 229, 233 n.6 (3d Cir. 2004)), where Plaintiff has failed to plead facts sufficient to sustain a claim
 against any defendant, claims against these fictitious defendants will be dismissed as well.


                                                            1
Case 2:20-cv-01682-SDW-LDW Document 33 Filed 10/21/20 Page 2 of 11 PageID: 1075




     I.       BACKGROUND AND PROCEDURAL HISTORY

          On January 17, 2007, non-party Shirley Messina (“Messina”) filed a citizen’s complaint in

 Linden Municipal Court against Coello, alleging that Coello had harassed her. (FAC ¶¶ 17-18.)

 At the time, Coello was dating David Figueroa (“Figueroa”), Messina’s ex-boyfriend. (FAC ¶¶

 18-20.) The charge was initially dismissed, but later reinstated, although neither the reason for the

 dismissal nor the reinstatement are included in the record. (Id. ¶¶ 17-22.) On February 26, 2007,

 Kathleen Estabrooks, Esq. (“Estabrooks”) 3, who was “simultaneously representing Messina in

 other civil actions against Figueroa . . . in Superior Court of Union County, Family Court,” sought

 appointment to serve as the acting prosecutor of Messina’s complaint. (Id. ¶¶ 23-24.) Prior to

 being appointed, Estabrooks was required to submit an affidavit disclosing any conflicts of interest,

 indicating whether the municipal prosecutor, Nicholas P. Scutari (“Scutari”) had elected not to

 prosecute the matter, and averring that there were “no other facts that could reasonably affect the

 impartiality of the private prosecutor and the fairness of the proceedings or otherwise create an

 appearance of impropriety.” (Id. ¶¶ 24-26.) Estabrooks’ affidavit did not disclose that she was

 representing Messina in Family Court and did not certify that Scutari had declined to prosecute

 Coello’s case. (Id. ¶ 27, Ex. A.)

          On March 6, 2007, Municipal Court Judge Louis M.J. DiLeo (“DiLeo”) “presided over the

 trial in the matter of State v. Coello, SC 2007-007130, with Estabrooks serving as acting

 prosecutor.” (Id. ¶ 33.) Plaintiff alleges that during the trial, and over her counsel’s objection,

 “DiLeo had [her] removed from the courtroom while the prosecution’s witness testified” and also

 cross-examined her. (Id. ¶¶ 34-35.) DiLeo found Coello guilty “of the petty disorderly persons



 3
  Estabrooks was, at all relevant times, the “principle, agent and/or employee” of Defendant Kathleen Estabrooks,
 P.C., a “duly formed professional corporation of the State of New Jersey providing legal services.” (FAC ¶ 10.)


                                                         2
Case 2:20-cv-01682-SDW-LDW Document 33 Filed 10/21/20 Page 3 of 11 PageID: 1076




 offense of Harassment pursuant to N.J.S.A. 2C:33-4(a) and sentenced her to a $300.00 fine, $34.00

 in court costs and thirty (30) days in jail . . . .” (Id. ¶ 37.) Coello’s jail sentence was suspended

 “on the condition that [she] attend twenty-six (26) weeks of anger management counseling . . . .”

 (Id. ¶ 37.)

         On or about January 7, 2008, Estabrooks allegedly sent a letter to DiLeo requesting

 confirmation that Coello had completed the anger management counseling and informing the court

 that Messina had filed another complaint against Coello. (Id. ¶ 38.) In response, DiLeo held a

 post-trial hearing at which Coello appeared without counsel, Estabrooks appeared as counsel for

 Messina, and no municipal prosecutor appeared. (Id. ¶¶ 39-41.) DiLeo then reinstated Coello’s

 jail sentence. (Id. ¶¶ 44-51.)

         Coello hired new counsel, who filed a motion for reconsideration of sentence on January

 18, 2008. (Id. ¶¶ 52-56.) Estabrooks opposed the motion, but no formal opposition was submitted

 by the municipal prosecutor. (Id. ¶¶ 57-60.) DiLeo held oral argument on January 30, 2008,

 although the record does not reflect what occurred, and Coello was freed on February 3, 2008,

 after serving eighteen days in jail. (Id. ¶¶ 58-61.)

         In 2016, Coello moved to vacate her conviction. (Id. ¶ 63.) The government did not

 oppose, and the motion was granted on February 26, 2018. (Id. ¶¶ 63-65, Ex. C, D.) Coello’s

 record was expunged on November 19, 2018. (Id. ¶¶ 71-72, Ex. F.)

         On February 18, 2020, Coello filed suit in this Court alleging that defendants’ actions in

 the state court proceedings violated her constitutional and statutory rights. Defendants moved to

 dismiss in July, 2020 and all briefs were timely filed. (D.E. 27-30.)




                                                   3
Case 2:20-cv-01682-SDW-LDW Document 33 Filed 10/21/20 Page 4 of 11 PageID: 1077




    II.      LEGAL STANDARD

          An adequate complaint must be “a short and plain statement of the claim showing that the

 pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). This Rule “requires more than labels and

 conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual

 allegations must be enough to raise a right to relief above the speculative level[.]” Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Phillips v. Cty.

 of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (stating that Rule 8 “requires a ‘showing,’ rather

 than a blanket assertion, of an entitlement to relief”).

          In considering a Motion to Dismiss under Rule 12(b)(6), the Court must “accept all factual

 allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine

 whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”

 Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet that a court must accept

 as true all of the allegations contained in a complaint is inapplicable to legal conclusions.

 Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

 do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Fowler v. UPMC Shadyside,

 578 F.3d 203 (3d Cir. 2009) (discussing the Iqbal standard). Determining whether the allegations

 in a complaint are “plausible” is “a context-specific task that requires the reviewing court to draw

 on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. If the “well-pleaded facts

 do not permit the court to infer more than the mere possibility of misconduct,” the complaint

 should be dismissed for failing to “show[] that the pleader is entitled to relief” as required by Rule

 8(a)(2). Id.




                                                    4
Case 2:20-cv-01682-SDW-LDW Document 33 Filed 10/21/20 Page 5 of 11 PageID: 1078




     III.      DISCUSSION

            A. Constitutional Claims against City Defendants

            Plaintiff first raises claims against the City Defendants pursuant to both the United States

 and New Jersey constitutions for: 1) violation of her right to counsel, right to confront witnesses,

 and right to a fair trial (Counts One and Two); 2) violation of her right to substantive due process

 (Counts Three through Five); 4) conspiracy to violate her civil rights (Counts Six and Seven);

 and 5) governmental liability for constitutional violations (Count Eight) (Monell liability as

 against the City and Gerbounka only).

            42 U.S.C. §1983 provides in relevant part:

            [e]very person who, under color of any statute, ordinance, regulation, custom, or
            usage, of any State or Territory or the District of Columbia, subjects, or causes to
            be subjected, any citizen of the United States or other person within the jurisdiction
            thereof to the deprivation of any rights, privileges, or immunities secured by the
            Constitution and laws, shall be liable to the party injured in an action at law, suit in
            equity, or other proper proceeding for redress[.]

 Section 1983 does not itself, create any rights, it merely provides “private citizens with a means to

 redress violations of federal law committed by state [actors].” 4 Woodyard v. Cty. of Essex, 514 F.

 App’x 177, 180 (3d Cir. 2013); see also Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); Morse

 v. Lower Merion Sch. Dist., 132 F.3d 902, 906-07 (3d Cir. 1997); O’Toole v. Klingen, Civ. No.

 14-6333, 2017 WL 132840, at *5 (D.N.J. Jan. 13, 2017); Thomas v. E. Orange Bd. of Educ., 998




 4
   To bring a § 1983 claim, “a [] plaintiff [must] prove two essential elements: (1) that the conduct complained of was
 committed by a person acting under color of state law; and (2) that the conduct deprived the plaintiff of rights,
 privileges, or immunities secured by the Constitution or laws of the United States.” Schneyder v. Smith, 653 F.3d 313,
 319 (3d Cir. 2011); Hilton v. Whitman, No. Civ. 04-6420, 2008 WL 5272190, at *4 (D.N.J. Dec. 16, 2008) (noting
 that the plaintiff must “identify the exact contours of the underlying right said to have been violated”). For a
 municipality to be held liable under the theory of respondeat superior, the constitutional harm alleged must be caused
 by a municipal policy or custom. Monell v. Dep’t of Soc. Serv. of N.Y., 436 U.S. 658, 694 (1978); see also Chavarriaga
 v. N.J. Dep’t of Corr., 806 F.3d 210, 223 (3d Cir. 2015); Mattern v. City of Sea Isle, 131 F. Supp. 3d 305, 318 (D.N.J.
 2015).


                                                           5
Case 2:20-cv-01682-SDW-LDW Document 33 Filed 10/21/20 Page 6 of 11 PageID: 1079




 F. Supp. 2d 338, 350 (D.N.J. 2014). 5 42 U.S.C. § 1985 “provides a remedy against private

 conspiracies and conspiracies by state actors.” Love v. Does, Civ. No. 17-1036, 2020 WL

 5760447, at *12 (D.N.J. Sept. 28, 2020). 6

            “The statute of limitations for any Section 1983 claim is the state statute which limits

 actions for personal injuries.” Cito v. Bridgewater Twp. Police Dep’t., 892 F.2d 23, 25 (3d Cir.

 1989); see also See Wallace v. Kato, 549 U.S. 384, 387 (2007); Love, 2020 WL 5760447 at *14.

 “In New Jersey that statute is N.J.S.A. 2A:14-2, which provides that an action for an injury to the

 person caused by a wrongful act, neglect, or default, must be convened within two years of accrual

 of the cause of action.” Cito, 892 F.2d at 25 (quoting Brown v. Foley, 810 F.2d 55, 56 (3d Cir.

 1987)); see also Backof v. N.J. State Police, 92 F. App’x 852, 855 (3d Cir. 2004). “Inasmuch as a

 claim pursuant to [Section 1985] is essentially an action in tort, the statutory limitation is likewise

 two years.” Cito, 892 F.2d at 23 (internal citations omitted). 7 Accrual begins “as soon as a

 potential claimant either is aware, or should be aware, of the existence of and source of the injury

 that constitutes the legal wrong.” Oshiver v. Leving, Fishbein, Sedran & Berman, 38 F.3d 1380,

 1386 (3d Cir. 1994); Sameric Corp. v. City of Phila., 142 F.3d 582, 599 (3d Cir. 1998); Pederson




 5
   Similarly, “civil claims for violations of the New Jersey Constitution can only be asserted by way of the New Jersey
 Civil Rights Act,” N.J.S.A. 10:6-1 et seq. Martin v. Unknown U.S. Marshals, 965 F. Supp. 2d 502, 548 (D.N.J. 2013).
 Because the NJCRA is “interpreted analogously to Section 1983,” this Court’s § 1983 analysis controls Plaintiff’s
 NJCRA and New Jersey constitutional claims as well. O’Toole, 2017 WL 132840 at *5; see also Trafton v. City of
 Woodbury, 799 F. Supp. 2d 417, 443 (D.N.J. 2011) (noting that the NJCRA “was modeled after [] § 1983”). This
 joint federal and state constitutional analysis applies to Counts One through Eight of Plaintiff’s Complaint.
 6
   To bring a successful claim under Section 1985, a plaintiff must show: “(1) conspiracy; (2) for the purpose of
 depriving, either directly or indirectly, any person or class of persons of the equal protection of the laws or of equal
 privileges and immunities under the laws; and (3) an act in furtherance of the conspiracy; (4) whereby a person is
 either injured in his person or property or deprived of any right or privilege of a citizen of the United States.” United
 Bhd. of Carpenters & Joiners of Am., Local 610, AFL-CIO v. Scott, 463 U.S. 825, 828-29 (1983).
 7
     The parties agree that the two-year statute of limitations applies. (See D.E. 29 at 6; D.E. 28-4 at 9-10.)


                                                               6
Case 2:20-cv-01682-SDW-LDW Document 33 Filed 10/21/20 Page 7 of 11 PageID: 1080




 v. Nat’l Coll. Athletics Ass’n, Civ. No. 14-2544, 2015 WL 7573200, at *3 n.5 (D.N.J. Nov. 24,

 2015).

          It is clear on the facts that Plaintiff believed that she was wrongfully sentenced in January

 2008. Indeed, Plaintiff hired an attorney at that time to challenge her sentence, arguing that it was

 unjust. (See FAC ¶¶ 52-54.) Therefore, Plaintiff had a “complete and present cause of action” for

 which she could “file suit and obtain relief” in 2008, yet did not file this civil rights suit until 2020.

 Vickers v. Childs, 530 F. App’x 104, 105 (3d Cir. 2013). Plaintiff’s argument that her claims did

 not accrue until February 26, 2018 when her conviction was vacated is without merit. (See D.E.

 29 at 8.) Plaintiff’s choice to wait nearly a decade to vacate her conviction does not change the

 fact that she believed her sentence to have been wrongful, and her rights to have been violated,

 when she was sentenced in 2008. As a result, Plaintiff’s claims against the City Defendants are

 time-barred and will be dismissed with prejudice.

          B. Constitutional Claims Against Estabrooks

          Plaintiff’s claims against Estabrooks under Counts One – Seven are also time-barred for

 the reasons discussed above. Plaintiff, however, brings two separate claims against Estabrooks for

 malicious prosecution in violation of the United States and New Jersey constitutions (Counts Nine

 and Ten) which require separate scrutiny.

          To prove malicious prosecution under § 1983, a plaintiff must show that:

                   (1) the defendants initiated a criminal proceeding;
                   (2) the criminal proceeding ended in plaintiff’s favor;
                   (3) the proceeding was initiated without probable cause;
                   (4) the defendants acted maliciously or for a purpose other than
                   bringing the plaintiff to justice; and
                   (5) the plaintiff suffered deprivation of liberty consistent with the
                   concept of seizure as a consequence of a legal proceeding. 8

 8
   A claim for malicious prosecution under New Jersey law does not require the seizure element, but in all other
 respects is the same. See Trabal v. Wells Fargo Armored Serv. Corp., 269 F.3d 243, 248 (3d Cir. 2001).


                                                          7
Case 2:20-cv-01682-SDW-LDW Document 33 Filed 10/21/20 Page 8 of 11 PageID: 1081




           Kossler v. Crisanti, 564 F.3d 181, 186 (3d Cir 2009) (quoting Estate of Smith v. Marasco,

 318 F.3d 497, 521 (3d Cir. 2003)); see also Homsi v. Borough of Seaside Park, Civ. No. 16-2937,

 2018 WL 6584890, at *5 (D.N.J. Dec. 14, 2018). A claim for malicious prosecution does not

 begin to accrue until “the underlying criminal proceedings are terminated in plaintiff’s favor.”

 Wiltz v. Middlesex Cty. Office of Prosecutor, 249 F. App’x 944, 949 (3d Cir. 2007); Rose v. Bartle,

 871 F.2d 331, 352 (3d Cir. 1989); Bullock v. Borough of Roselle, Civ. No. 17-13208, 2018 WL

 4179481, at *6–10 (D.N.J. Aug. 31, 2018); Waselik v. Twp of Sparta, Civ. No. 16-4969, 2017 WL

 2213148, at *4–6, *8 n.15 (D.N.J. May 18, 2017). Because Plaintiff’s claims for malicious

 prosecution accrued when her conviction was vacated on February 26, 2018, her current claims

 were timely-filed. (D.E. 1.)

           As to the sufficiency of Plaintiff’s pleadings, the parties do not dispute that the charges

 against Plaintiff were ultimately vacated, or that Plaintiff suffered a deprivation of liberty. What is

 in dispute is whether Plaintiff has sufficiently pled that Estabrooks initiated proceedings against

 her, that the proceedings were initiated without probable cause, and that Estabrooks acted with

 malice.

           Initiation of Proceedings

           Generally, prosecutors are responsible for initiating criminal proceedings, but “[d]ecisions

 have recognized that a § 1983 malicious prosecution claim might be maintained against one who

 furnished false information to, or concealed information from, prosecuting authorities.” Gallo v.

 City of Phila., 161 F.3d 217, 220 n.2 (3d Cir. 1998). Here, Plaintiff has pled that Estabrooks

 “investigated, initiated, maintained, pursued and/or pressed criminal proceedings against” her.

 (FAC ¶¶ 221, 228.) In support of that claim, Plaintiff alleges that Estabrooks actively sought

 appointment to prosecute Coello by means of a deficient affidavit, and subsequently initiated the

                                                    8
Case 2:20-cv-01682-SDW-LDW Document 33 Filed 10/21/20 Page 9 of 11 PageID: 1082




 post-trial hearing which led to Coello’s incarceration. (FAC ¶¶ 17-18, 38.) These allegations are

 sufficient at this stage to permit Plaintiff’s claim to proceed.

         Probable Cause

         Probable cause is defined as “‘reasonable grounds for suspicion supported by

 circumstances sufficiently strong in themselves to warrant an ordinarily cautious [person] in the

 belief that the accused is guilty of the offense with which he is charged.’” Land v. Helmer, 843 F.

 Supp. 2d 547, 550 (D.N.J. 2012) (quoting Lind v. Schmid, 337 A.2d 365, 369 (N.J. 1975)); see

 also Lippay v. Christos, 996 F.2d 1490, 1502 (3d Cir. 1993). Plaintiff has pled that the citizen’s

 complaint lacked probable cause, (FAC ¶¶ 19, 223), and that the facts surrounding the initial

 dismissal and later reinstatement of that case were motivated by a desire to improve Messina’s

 position in family court, rather than to hold Plaintiff accountable for actionable harassment. (FAC

 ¶ 32.) Taking Plaintiff’s allegations as true, as is required on a motion to dismiss, Plaintiff has

 sufficiently pled that the charges against her lacked probable cause.

         Malice

         As to malice, “[a]cutal malice in the context of malicious prosecution is defined as either

 ill will in the sense of spite, lack of belief by the actor himself in the propriety of the prosecution,

 or its use for an extraneous improper purpose.” Lee v. Mihalich, 847 F.2d 66, 69-70 (3d Cir. 1988).

 “The element of malice may be inferred from a lack of probable cause.” Morales v. Busbee, 972

 F. Supp. 254, 261 (D.N.J. 1997); see also Lippay, 996 F.2d at 1502. Here, having determined that

 the pleadings sufficiently allege an absence of probable cause, this Court may infer malice. In

 addition, Plaintiff pleads that Estabrooks “had malicious motive to investigate, initiate, maintain,

 pursue, and/or press criminal charges including but not limited to utilizing gains she realized in

 the criminal prosecution for the benefit of her client Messina in separate legal matters involving .



                                                    9
Case 2:20-cv-01682-SDW-LDW Document 33 Filed 10/21/20 Page 10 of 11 PageID: 1083




  . . Figueroa,” suggesting that she was motivated, at least in part, by animus, rather than belief in

  the propriety of the prosecution. (FAC ¶¶ 223-224.) Because Plaintiff has sufficiently pled the

  five elements of a malicious prosecution claim, the motion to dismiss Counts Nine and Ten will

  be denied. 9

           C. Vicarious Liability

      Plaintiff also brings a claim against Kathleen Estabrooks, P.C. (“KEPC”) for vicarious liability

  for Estabrooks’ allegedly wrongful actions (Count Eleven). “Under respondeat superior, an

  employer can be found liable for the negligence of an employee causing injuries to third parties if,

  at the time of the occurrence, the employee was acting within the scope of his or her employment.”

  Carter v. Reynolds, 815 A.2d 460, 463 (N.J. 2003). To establish vicarious liability, a plaintiff

  “must prove (1) that a master-servant relationship existed and (2) that the tortious act of the servant

  occurred within the scope of that employment.” Id. Plaintiff alleges that, at all relevant times,

  Estabrooks “was working in the scope of her professional employment as an agent, partner and/or

  principal of [KEPC].” (FAC ¶ 234.) KEPC was formed to provide legal services in New Jersey,

  and Estabrooks was acting at all relevant times as an attorney. As such, Plaintiff has pled facts

  sufficient to maintain her claim for vicarious liability, and Estabrooks’ motion to dismiss Count

  Eleven will be denied.




  9
    Any discussion of immunities is premature at this stage, because any determination as to whether they apply will
  require fact discovery. The Court does note, however, that on the pleadings, there are serious questions as to whether
  the litigation privilege or absolute prosecutorial immunity are available to Estabrooks. See, e.g., Williams v. BASF
  Catalysts LLC, 765 F.3d 306, 318 (3d Cir. 2014); Giles v. Phelan, Hallinan & Schmieg, L.L.P., 901 F. Supp. 2d 509,
  524 (D.N.J. 2012) (recognizing that the litigation privilege does not apply to claims for malicious prosecution);
  Rehberg v. Paulk, 566 U.S. 356, 364-66 (2012) (discussing the lesser protections historically afforded private
  prosecutors as compared to public prosecutors); Voytko v. Ramada Inn of Atl. City, 445 F. Supp. 315, 327-28 (D.N.J.
  1978).


                                                           10
Case 2:20-cv-01682-SDW-LDW Document 33 Filed 10/21/20 Page 11 of 11 PageID: 1084




     IV.      CONCLUSION

           For the reasons set forth above, the City Defendants’ Motion to Dismiss the Complaint is

  GRANTED with prejudice. Defendant Estabrooks’ Motion to Dismiss is GRANTED with

  prejudice as to Counts One – Seven and DENIED as to Counts Nine - Eleven. An appropriate

  order follows.

                                                       ___/s/ Susan D. Wigenton_____
                                                       SUSAN D. WIGENTON, U.S.D.J.


  Orig:            Clerk
  cc:              Leda D. Wettre, U.S.M.J.
                   Parties




                                                  11
